Citation Nr: 1207791	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel syndrome, fatigue, and arthralgias, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1988 to April 1992.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran was scheduled to testify before a Veterans Law Judge (VLJ) at the St. Paul RO but he failed to appear for the hearing.  He has not since asked for the hearing to be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

Psychiatric Disability, To Include PTSD

Initially, the Board observes that the medical evidence of record indicates diagnoses of depression, not otherwise specified (NOS); an anxiety disorder, NOS; and an obsessive compulsive disorder.  See the VA treatment records dated January 2004, April 2007, and March 2008.  The Veteran has also endorsed symptoms of PTSD.  See the Gulf War registry examination dated July 2007.  It is clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans' Claims (Court) has held that a claim is not limited to the disabilities that the veteran (as a lay person without medical expertise) specifically lists but that service connection should be considered for any such related diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in consideration of the holding in Clemons, the Veteran's claim for service connection for PTSD has been restated accordingly.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In the present case, the Board notes that the evidence does not establish that the Veteran was in combat during service.  As there is no evidence in the available service records to establish that the Veteran was engaged in combat, his claimed in-service stressors must be independently corroborated, which it has been determined that he has not provided sufficient information to do this.

In any event, and in this regard, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.  

It appears that, in this case, several of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity during his service in Southwest Asia.  Specifically, the Veteran has repeatedly asserted that he was aboard the U.S.S. ACADIA immediately following the May 1987 attack on the U.S.S. STARK while it was stationed in the Persian Gulf.  See, e.g., the Veteran's statements dated August 2007 and April 2008.  Although the U.S.S. ACADIA did aid and assist the U.S.S. STARK, inquiry by the RO has determined that the Veteran did not enlist until June 1988 (a year after the attack) and was not assigned to the U.S.S. ACADIA until January 1989, after repairs on the U.S.S. STARK were completed.

However, the Board observes that the Veteran has raised a number of other in-service stressors including experiencing fear of being hit with a missile and fear of combat and chemical warfare.  See the Veteran's statement dated April 2008.  Additionally, in response to inquiry by the July 2007 Gulf War registry examiner, the Veteran reported that he experienced combat patrols or other very dangerous duty (including coming under enemy fire, seeing someone hit by incoming or outgoing rounds, and experiencing imminent danger of being injured or killed).  See the Gulf War registry examination dated July 2007.  Based on these particular in-service stressors-including specifically the Veteran's reported experiencing imminent danger of being injured or killed-the Board finds that the new PTSD regulations do apply to the current appeal.  

Significantly, however, the Veteran has not been afforded an examination to ascertain if he has PTSD within the scope of the new regulation.  He must, therefore, be provided a VA examination, to be conducted by a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist, for the purpose of determining whether he has PTSD related to his claimed in-service stressors or otherwise has a psychiatric disability that began during service or is otherwise related to his period of active service.  See 38 U.S.C.A. § 5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Fatigue, Arthralgia, And Irritable Bowel Syndrome

The Veteran asserts that his fatigue, arthralgia, and irritable bowel syndrome are due to his military service.  As it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive vasis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2002); 38 C.F.R. § 3.317(a) (2011).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (d) warrants a presumption of service connection.  See 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1) (2011).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2011).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  

In the case of a claim based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2011); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

After a thorough review of the claims folder, the Board finds that the record is not sufficiently developed to ensure an informed decision as to this issue.  Specifically, in support of his claim, the Veteran submitted a private physical examination report dated July 2007 which showed a diagnosis of Gulf War syndrome with symptoms of fatigue and tired feeling, arthralgias with joint pain and irritable bowel symptoms.  The Veteran was subsequently afforded a VA Gulf War guidelines examination later in 2007, at which time he was diagnosed with arthralgias due to a motor vehicle accident, a cervical fracture, and fatigue due to alcohol dependence.  See the VA Gulf War guidelines examination dated November 2007.  The examiner noted that there was insufficient evidence pertaining to the irritable bowel (due to an absence of medical treatment for related complaints) to determine etiology.  However, the Veteran was subsequently treated for irritable bowel syndrome and complaints of numbness in his hands and wrists in addition to multiple joint and muscle pains.  See the VA treatment records dated February 2008 and March 2008.

Additionally, the Veteran has more recently asserted that he has been experiencing arthralgias, fatigue, and irritable bowel syndrome since he was in the service.  See the Veteran's statement dated April 2008.  The Board notes that the Veteran's service treatment records (STRs) were associated with the claims folder after the November 2007 VA examination and that these service records showed that the Veteran was treated in service for complaints of flu-like symptoms.  See the STRs dated December 1991.

Accordingly, a clear etiology as to the Veteran's claimed disabilities has not been identified.  As such, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, the Board finds that the duty to assist in this case necessitates a VA medical opinion, in order to provide an overview of what appears to be a complicated medical picture in order to determine the current nature and etiology of the Veteran's claimed disabilities.  See 38 C.F.R. § 3.159 (2011).

Additionally, the Veteran was previously denied disability benefits from the Social Security Administration (SSA).  These records are potentially pertinent to his claims and should be obtained for consideration in connection with the issues on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA for the purpose of obtaining any records (including any decision and medical records used in support of any determination) from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims folder.

2. Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  

All psychiatric pathology shown on examination should be annotated in the examination report.  For any diagnosed PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the stressor(s) claimed by the Veteran is(are) linked to fear of hostile military activity and adequate to support a diagnosis of posttraumatic stress disorder as set out under DSM IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  [For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.]  In rendering this opinion, the examiner should disregard any stressors reported that do not meet the above criteria (specifically, any stressors not the result of hostile military or terrorist activity).  

For any other psychiatric disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that such disorder began during service, was chronically worsened during service, or is related to any incident of service.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his psychiatric symptoms since service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disabilities manifested by fatigue, arthralgias, and irritable bowel syndrome.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed disabilities manifested by fatigue, arthralgia, and irritable bowel syndrome, and opine as to whether any identified findings are attributable to known clinical diagnoses.  For any chronic disability or a disability manifested by fatigue, arthralgias, and/or irritable bowel diagnosed on examination, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such diagnosed disability had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his fatigue, arthralgia, and irritable bowel syndrome symptoms since service.  

If there are fatigue, arthralgia, or irritable bowel symptoms or complaints that are objectively demonstrated but that are not attributable to a known diagnosis, the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4. The Veteran should be advised that failure to appear for any of these requested examinations without good cause could adversely affect his appeal.  38 C.F.R. § 3.655 (2011).

5. Then, readjudicate the Veteran's appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

